Citation Nr: 1418787	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-46 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969 and from March 1970 to March 1973.  He also served from July 1973 to March 1976, but was discharged under other than honorable conditions.  The AOJ determined that this service was dishonorable for VA purposes.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his November 2010 VA Form 9, the Veteran requested a Travel Board hearing.  However, this request was subsequently withdrawn, as documented in a December 2010 report of general information.

In June 2013 and November 2013 the Board remanded the claims for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board cannot find that there has been substantial compliance with the November 2013 remand directives in this case.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In November 2013, the Board found that neither of the VA examiners who had reviewed the case at that point had adequately explained changes between 1970 and 1972 audiograms ranging from 10 to 25 decibels at each tested frequency, and their significance, if any, on the Veteran's subsequent development of bilateral hearing loss. 

Specifically, the Board noted that the July 2013 audiologist had not addressed the changes between the 1970 and 1972 audiograms.  The most recent VA examiner of August 2013 had not acknowledged a threshold shift at any frequency other than 4000 Hertz, and had not explained why the 20 decibel shift at 4000 Hertz bilaterally was not significant.

In February 2014, the matter was returned to the August 2013 VA examiner for an addendum opinion.  As pertinent to the threshold shifts, the examiner simply copied her findings from August 2013.  She again did not acknowledge a threshold shift at any frequency other than 4000 Hertz, and did not explain why the 20 decibel shift at 4000 Hertz bilaterally was not significant.

As this matter was the sole basis for the Board's November 2013 remand, the Board cannot find substantial compliance with the remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The matter should be forwarded to a VA audiologist for a medical opinion.  It is not necessary that the Veteran be reexamined, unless the examiner finds to the contrary.

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss and tinnitus are due to an injury or other event or incident of the Veteran's service.

In so doing, the examiner must address the changes between the February 1970 and October 1972 in-service audiograms and comment on what could have caused the threshold shifts, and what effect that would have on the Veteran's hearing, despite the fact that his hearing  still remained within normal limits.  The examiner should address the fact that there were changes ranging from 10 to 25 decibels at each tested frequency.  If the change is deemed insignificant, the examiner should explain why it is insignificant.

A complete rationale for all opinions must  be provided.

2.  The Veteran is to be notified that it is his responsibility to report for any VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
  
3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures.   

4.  After completing all indicated development, the RO should readjudicate the appeal in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



